Exhibit 10.17

COMMON STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

Defined Terms Used in this Agreement

     1

2.

 

Purchase and Sale of Common Stock

     2   2.1   

Sale and Issuance of Common Stock

     2   2.2   

Closing; Delivery; Adjustments

     3

3.

 

Representations and Warranties of the Company

     3   3.1   

Organization, Good Standing, Corporate Power and Qualification

     3   3.2   

Company Capitalization

     3   3.3   

Subsidiaries

     3   3.4   

Authorization

     4   3.5   

Valid Issuance of Shares

     4   3.6   

Governmental Consents and Filings

     4   3.7   

Litigation

     4   3.8   

Compliance with Other Instruments

     4   3.9   

Property

     5   3.10   

SEC Filings; Financial Statements

     5   3.11   

Changes

     6   3.12   

Option and Collaboration Agreement

     6

4.

 

Representations and Warranties of the Investor

     6   4.1   

Authorization

     6   4.2   

Purchase Entirely for Own Account

     6   4.3   

Disclosure of Information

     6   4.4   

Restricted Securities

     6   4.5   

Legends

     7   4.6   

Accredited Investor

     7   4.7   

Foreign Investor

     7   4.8   

No General Solicitation

     8   4.9   

Exculpation

     8   4.10   

Residence

     8   4.11   

Non-U.S. Investors

     8

5.

 

Market Stand-off Agreement

     9

6.

 

Restrictions on Transfer

     9

 

i



--------------------------------------------------------------------------------

7.

 

Conditions to the Investor’s Obligations

     10   7.1   

Representations and Warranties

     10   7.2   

Performance

     10   7.3   

Option and Collaboration Agreement

     11   7.4   

Standstill and Stock Restriction Agreement

     11   7.5   

Proceedings and Documents

     11   7.6   

Qualifications

     11   7.7   

Compliance Certificate

     11   7.8   

Secretary’s Certificate

     11   7.9   

Legal Opinion

     11

8.

 

Conditions of the Company’s Obligations at Closing

     11   8.1   

Representations and Warranties

     11   8.2   

Performance

     11   8.3   

Compliance Certificate

     12   8.4   

Qualifications

     12   8.5   

Market Standoff Agreement

     12   8.6   

Standstill and Stock Restriction Agreement

     12

9.

 

Miscellaneous

     12   9.1   

Successors and Assigns

     12   9.2   

Governing Law

     12   9.3   

Counterparts

     12   9.4   

Titles and Subtitles

     12   9.5   

Notices

     12   9.6   

No Finder’s Fees

     13   9.7   

Amendments and Waivers

     13   9.8   

Severability

     13   9.9   

Delays or Omissions

     13   9.10   

Entire Agreement

     13   9.11   

Dispute Resolution

     13

 

EXHIBITS

 

Exhibit A

 

Form of Market Standoff Agreement

Exhibit B

 

Form of Standstill and Stock Restriction Agreement

 

ii



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of
January 3, 2018 by and among Denali Therapeutics Inc., a Delaware corporation
(the “Company”), and Takeda Pharmaceutical Company Limited, a corporation
organized under the laws of Japan (the “Investor”).

The parties hereby agree as follows:

1.    Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

(a)    “Accredited Investor” means an “accredited investor” within the meaning
of SEC Rule 501 of Regulation D, as presently in effect.

(b)    “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by or is under common control with such Person. For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” means (a) the possession, directly or
indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities, by contract relating to
voting rights or corporate governance, or otherwise; or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a Person (or, with respect to a
limited partnership or other similar entity, its general partner or controlling
entity). The parties acknowledge that in the case of certain entities organized
under the laws of certain countries outside of the United States, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and that, in such case, such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management or policies of such entity.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Closing” has the meaning set forth in Section 2.2(a).

(e)    “Code” means the Internal Revenue Code of 1986, as amended.

(f)    “Common Stock” has the meaning set forth in Section 3.2(a)(i).

(g)    “Company SEC Reports” has the meaning set forth in Section 3.10(a).

(h)    “Exchange Act” means the Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

(i)    “Financial Statements” has the meaning set forth in Section 3.10.

(j)    “GAAP” means U.S. generally accepted accounting principles.



--------------------------------------------------------------------------------

(k)    “Knowledge,” including the phrase “to the Company’s knowledge,” shall
mean the actual knowledge (after reasonable inquiry of their direct reports) of
the President and Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer and Chief Medical Officer of the Company.

(l)    “Market Standoff Agreement” means agreement dated as of even date
herewith, in the form of Exhibit A attached to this Agreement.

(m)    “Material Adverse Effect” means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, or results of operations of the Company.

(n)    “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

(o)    “Preferred Stock” has the meaning set forth in Section 3.2(a)(ii).

(p)    “Purchase Price” has the meaning set forth in Section 2.1.

(q)    “Restated Certificate” means the current Amended and Restated Certificate
of Incorporation of the Company.

(r)    “SEC” means the U.S. Securities and Exchange Commission.

(s)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(t)    “Shares” has the meaning set forth in Section 2.1.

(u)    “Standstill and Stock Restriction Agreement” means the agreement between
the Company and the Investor in the form of Exhibit B attached to this
Agreement.

(v)    “Transaction Agreements” means this Agreement and the Standstill and
Stock Restriction Agreement.

2.    Purchase and Sale of Common Stock.

2.1    Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, Investor agrees to purchase at the Closing and the Company
agrees to sell and issue to Investor at the Closing 4,214,559 shares of Common
Stock (the “Shares”) for an aggregate purchase price of $110,000,000 (the
“Purchase Price”), payable by wire transfer to a bank account designated by the
Company. This Agreement is being entered into pursuant to Article 8.1.1 of that
certain Option and Collaboration Agreement, dated on the date hereof, between
the Company and Investor (the “Option and Collaboration Agreement”), and
Investor acknowledges and agrees that, by entering into this Agreement, the
Company has satisfied in full its obligations under Article 8.1.1 of the Option
and Collaboration Agreement.

 

2



--------------------------------------------------------------------------------

2.2    Closing; Delivery; Adjustments.

(a)    The purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures on the tenth (10th) Business Day (as such
term is defined in the Option and Collaboration Agreement) following the
“Effective Date” (as such term is defined in the Option and Collaboration
Agreement) or at such other time and place as the Company and the Investor
mutually agree upon, orally or in writing (which time and place are designated
as the “Closing”). At the Closing, the Company shall sell, and the Investor
shall purchase the Shares.

(b)    At the Closing, the Company shall instruct its transfer agent to deliver
confirmation of book-entry issuance of the Shares being purchased by Investor at
such Closing against payment of the Purchase Price therefor.

(c)    All numbers of shares and dollar amounts set forth in this Agreement are
subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or similar recapitalization affecting such shares.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that the following representations are
true and correct as of the date hereof except as otherwise indicated.

3.1    Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

3.2    Company Capitalization.

(a)    The authorized and issued capital of the Company consists, as of the date
hereof, of:

(i)    400,000,000 shares of Common Stock, $0.01 par value per share (the
“Common Stock”), 90,157,709 shares of which are issued and outstanding. All of
the outstanding shares of Common Stock have been duly authorized, are fully paid
and nonassessable and were issued in compliance with all applicable federal and
state securities laws.

(ii)    40,000,000 shares of Preferred Stock, $0.01 par value per share (the
“Preferred Stock”), none of which are issued and outstanding.

3.3    Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

3



--------------------------------------------------------------------------------

3.4    Authorization. All corporate action required to be taken by the Company’s
Board and stockholders in order to authorize the Company to enter into the
Transaction Agreements, and to issue the Shares at the Closing, has been taken
or will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of the Transaction
Agreements, the performance of all obligations of the Company under the
Transaction Agreements to be performed as of the Closing, and the issuance and
delivery of the Shares has been taken or will be taken prior to the Closing. The
Transaction Agreements, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (b) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

3.5    Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by any Investor. Assuming the accuracy of the representations of
the Investor in Section 4 of this Agreement and subject to Section 3.6 below,
the Shares will be issued in compliance with all applicable federal and state
securities laws.

3.6    Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Investor in Section 4 of this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable federal or state securities laws, which have been
made or will be made in a timely manner, and compliance with the HSR Act (as
such term is defined in the Option and Collaboration Agreement).

3.7    Litigation There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending or, to
the Company’s knowledge, currently threatened in writing against the Company or
any officer or director of the Company that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.8    Compliance with Other Instruments. The Company is not in violation or
default (a) of any provisions of its Restated Certificate or Bylaws, (b) of any
instrument, judgment, order, writ or decree, (c) under any material agreement,
note, indenture, deed of trust, license, lease agreement or mortgage where such
violation or default would have a Material Adverse Effect, or (d) to its
knowledge, of any provision of federal or state statute, rule or regulation
applicable to the Company, the violation of which would have a Material Adverse
Effect. The execution, delivery and performance of the Transaction Agreements
and the consummation of the transactions contemplated by the Transaction
Agreements will not result in

 

4



--------------------------------------------------------------------------------

any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either (x) a default under any such
provision, instrument, judgment, order, writ, decree, material agreement, note,
indenture, deed of trust, license, lease agreement or mortgage; or (y) an event
which results in the creation of any lien, charge or encumbrance upon any assets
of the Company or the suspension, revocation, forfeiture, or nonrenewal of any
material permit or license applicable to the Company.

3.9    Property. The property and assets that the Company owns are free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets. The Company does not own any real property.

3.10    SEC Filings; Financial Statements.

(a)    The Company’s Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act. The Company has timely and properly filed all forms,
schedules, reports, prospectuses, proxy statements and documents required to be
filed by the Company with the SEC (the “Company SEC Reports”). The Company’s
Common Stock is currently listed or quoted on the Nasdaq Global Select Market.
The Company is not in violation of the listing requirements of the Nasdaq Stock
Market LLC and has no knowledge of any facts that would reasonably lead to
delisting or suspension of its common stock from the Nasdaq Stock Market LLC in
the foreseeable future. The Company SEC Reports (i) at the time they were filed
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations promulgated thereunder, and (ii) did not at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company makes no
representation or warranty whatsoever concerning the Company SEC Reports as of
any time other than the time they were filed, amended or superseded.

(b)    Each of the consolidated financial statements (including, in each case,
any related notes thereto) (the “Financial Statements”) contained in the Company
SEC Reports has been prepared in accordance with GAAP applied on a consistent
basis throughout the period involved (except as may be indicated in the notes
thereto) and complied in all material respects with the rules and regulations of
the SEC. Each of the Financial Statements fairly presents in all material
respects the consolidated financial position of the Company at the respective
dates thereof and the consolidated results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal and recurring year-end adjustments which have not
had or are not expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5



--------------------------------------------------------------------------------

3.11    Changes. Except as otherwise disclosed in the Company SEC Reports, since
September 30, 2017, there has not been any change in the assets, liabilities,
financial condition or operating results of the Company from that reflected in
the Financial Statements, except changes in the ordinary course of business that
have not caused, in the aggregate, a Material Adverse Effect.

3.12    Option and Collaboration Agreement. The representations and warranties
of the Company contained in Article 12 of the Option and Collaboration Agreement
are true and correct.

4.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:

4.1    Authorization. The Investor has full power and authority to enter into
the Transaction Agreements. The Transaction Agreements, when executed and
delivered by the Investor, will constitute valid and legally binding obligations
of Investor, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.

4.2    Purchase Entirely for Own Account. The Company is entering into this
Agreement with the Investor in reliance upon Investor’s representation to the
Company, which by Investor’s execution of this Agreement, Investor hereby
confirms that the Shares to be acquired by such Investor will be acquired for
investment for Investor’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Investor further represents
that Investor does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Shares. The Investor
has not been formed for the specific purpose of acquiring the Shares.

4.3    Disclosure of Information. The Investor has had access to all of the
Company’s SEC filings that Investor has requested. The Investor has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with the Company’s
management. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 3 of this Agreement, or the right of
Investor to rely thereon.

4.4    Restricted Securities. The Investor understands that, except as set forth
in Section 4 of the Standstill and Stock Restriction Agreement, the Shares have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein. The
Investor understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold the Shares indefinitely unless they are registered
with the SEC and qualified by state

 

6



--------------------------------------------------------------------------------

authorities, or an exemption from such registration and qualification
requirements is available. The Investor acknowledges that, except as set forth
in Section 4 of the Standstill and Stock Restriction Agreement, the Company does
not have any obligation to register or qualify the Shares for resale. The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which, except as set
forth in Section 4 of the Standstill and Stock Restriction Agreement, are
outside of Investor’s control, and which the Company is not under an obligation,
and may not be able, to satisfy.

4.5    Legends.

(a)    The Investor understands that the Shares may bear the legend set forth in
Section 6(b), any legend set forth in, or required by, the other Transaction
Agreement, and any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares. The Shares, when issued, shall
not bear the restrictive legends set forth in Section 6(b) or Section 4.11(d):
(i) following a sale of such Shares pursuant to a registration statement
covering the resale of such Shares, while such registration statement is
effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”), (iii) if
such Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company agrees that
at such time as the restrictive legends set forth in Section 6(b) and
Section 4.11(d) are no longer required, the Company will (x) no later than five
(5) Business Days following the delivery by the Investor to the Company or the
Company’s transfer agent of a certificate representing Shares issued with such
restrictive legend, deliver or cause to be delivered to the Investor a
certificate representing such Shares that is free from such restrictive legend,
and (y), in the event that such shares are uncertificated, no later than five
(5) Business Days following the delivery of a written request by the Investor to
the Company to remove such restrictive legend, remove, or cause to be removed,
any such restrictive legend in the Company’s stock records.

4.6    Accredited Investor. The Investor is an Accredited Investor.

4.7    Foreign Investor. If the Investor is not a United States person (as
defined by Section 7701(a)(30) of the Code), Investor hereby represents that it
has satisfied itself as to the full observance of the laws of its jurisdiction
in connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (a) the legal requirements within its jurisdiction for the
purchase of the Shares, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Shares. The
Investor’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of
Investor’s jurisdiction.

 

7



--------------------------------------------------------------------------------

4.8    No General Solicitation. Neither the Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

4.9    Exculpation. The Investor acknowledges that it is not relying upon any
Person, other than the Company and its officers and directors, in making its
investment or decision to invest in the Company.

4.10    Residence. The office or offices of the Investor in which its principal
place of business is identified in the address or addresses of the Investor set
forth on its signature page hereto.

4.11    Non-U.S. Investors. If Investor is not a U.S. person (as defined in
Securities Act Rule 902(k)), it also represents and warrants as follows:
Investor is not a U.S. person and is not acquiring the Shares for the account or
benefit of any U.S. person.

(b)    Investor understands and acknowledges that the Shares have not been
registered under the Securities Act and are being offered and transferred in
reliance upon the exemptions provided in Regulation S of the Securities Act and
the rules and regulations adopted thereunder. Accordingly, the Shares may not be
offered or sold in the U.S. or to U.S. persons unless the securities are
registered under the Securities Act, or an exemption for the regulation
requirements is available. Furthermore, hedging transactions involving the
Shares may not be conducted unless in compliance with the Securities Act.

(c)    Investor will not offer or sell the Shares to a U.S. person or to for the
account or benefit of a U.S. person prior to the expiration of the one-year
period after the date on which the Investor purchased such shares.

(d)    Investor further acknowledges and agrees that the Shares acquired by such
Investor hereunder may bear a legend in substantially the following form:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered, sold, pledged or otherwise transferred (nor may the holder otherwise
hedge its exposure with respect to the shares) except (a)(1) in an offshore
transaction complying with Rule 903 or Rule 904 of Regulation S under the
Securities Act, (2) if they have been registered under the Securities Act or
(3) if the Corporation has been furnished with an opinion of legal counsel,
reasonably satisfactory to the Corporation, to the effect that such sale or
transfer is exempt from the registration requirements of the Securities Act, and
(b) in accordance with all applicable securities laws of the United States.”

(e)    Investor acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, the Company shall, and shall instruct its transfer
agent to, refuse to register any transfer of Shares that is not made in
accordance with the provisions of Regulation S, pursuant to registration under
Securities Act or pursuant to an available exemption from registration required
under the Securities Act.

 

8



--------------------------------------------------------------------------------

5.    Market Stand-off Agreement. Investor agrees that it will not, without the
prior written consent of the managing underwriter, during the period commencing
on the date of the final prospectus relating to the registration by the Company
of shares of its Common Stock for its initial public offering (the “IPO”) or any
other equity securities under the Securities Act on a registration statement on
Form S-1 or Form S-3 filed within eighteen (18) months after the Closing, and
ending on (x) one hundred eighty (180) days in the case of the IPO, or (y) in
the case of a registration other than the IPO, the date specified by the Company
and the managing underwriter, such period not to exceed ninety (90) days, or
such other period in each case as may be requested by the Company or an
underwriter to accommodate regulatory restrictions, (i) lend; offer; pledge;
sell; contract to sell; sell any option or contract to purchase; purchase any
option or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock held immediately before the effective
date of the registration statement for such offering or (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise. The underwriters in
connection with such registration are intended third-party beneficiaries of
this Section 5 and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto. Investor further agrees to
execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Section 5 or
that are necessary to give further effect thereto.

6.    Restrictions on Transfer.

(a)    The Shares shall not be sold, pledged, or otherwise transferred, and the
Company shall not recognize and shall issue stop-transfer instructions to its
transfer agent with respect to any such sale, pledge, or transfer, except upon
the conditions specified in this Agreement, which conditions are intended to
ensure compliance with the provisions of the Securities Act. Investor will cause
any proposed purchaser, pledgee, or transferee of the Shares to agree to take
and hold such securities subject to the provisions and upon the conditions
specified in this Agreement.

(b)    Each certificate, instrument, or book entry representing Shares and any
other securities issued in respect of such Shares, upon any stock split, stock
dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Section 6(c)) be notated with a
legend substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

9



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

Investor consents to the Company making a notation in its records and giving
instructions to any transfer agent of the Company’s securities in order to
implement the restrictions on transfer set forth in this Section 6.

(c)    Before any proposed sale, pledge, or transfer of any Shares, unless there
is in effect a registration statement under the Securities Act covering the
proposed transaction, Investor shall give oral notice to the Company of its
intention to effect such sale, pledge, or transfer (which notice shall not be
required following the expiration or earlier termination of the Option and
Collaboration Agreement) and, if reasonably requested by the Company, cause to
be delivered at Investor’s expense either (i) a written opinion of legal counsel
who shall, and whose legal opinion shall, be reasonably satisfactory to the
Company, addressed to the Company, to the effect that the proposed transaction
may be effected without registration under the Securities Act; (ii) a “no
action” letter from the SEC to the effect that the proposed sale, pledge, or
transfer of such securities without registration will not result in a
recommendation by the staff of the SEC that action be taken with respect
thereto; or (iii) any other evidence reasonably satisfactory to counsel to the
Company to the effect that the proposed sale, pledge, or transfer of the
securities may be effected without registration under the Securities Act,
whereupon Investor shall be entitled to sell, pledge, or transfer such
securities in accordance with the terms of the notice given by Investor to the
Company. The Company will not require such a legal opinion or “no action” letter
(x) in any transaction in compliance with Rule 144; or (y) in any transaction in
which such Holder distributes securities to an Affiliate of such Holder for no
consideration; provided that each transferee agrees in writing to be subject to
the terms of this Agreement, including Section 5 and Section 6. Each
certificate, instrument, or book entry representing the Shares transferred as
above provided shall be notated with, except if such transfer is made pursuant
to Rule 144, the appropriate restrictive legend set forth in Section 6(b),
except that such certificate instrument, or book entry shall not be notated with
such restrictive legend if, in the opinion of counsel for Investor and the
Company, such legend is not required in order to establish compliance with any
provisions of the Securities Act

(d)    Notwithstanding anything herein to the contrary, any transfer of Shares
shall be subject to the Standstill and Stock Restriction Agreement.

7.    Conditions to the Investor’s Obligations. The obligation of Investor to
purchase Shares at the Closing is subject to the fulfillment, on or before the
Closing, of each of the conditions set forth below.

7.1    Representations and Warranties. The representations and warranties of the
Company contained in Section 3 hereof shall have been true and correct in all
respects as of the date hereof.

7.2    Performance. The Company shall have performed and complied, in all
material respects, with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by the Company on or before such Closing.

 

10



--------------------------------------------------------------------------------

7.3    Option and Collaboration Agreement. The Company shall have executed the
Option and Collaboration Agreement and the Effective Date of the Option and
Collaboration Agreement shall have occurred.

7.4    Standstill and Stock Restriction Agreement. The Company shall have
executed and delivered the Standstill and Stock Restriction Agreement.

7.5    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Investor, and Investor (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested.

7.6    Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

7.7    Compliance Certificate. The President of the Company shall deliver to
Investor a certificate certifying that the conditions specified in Section 7.1
and Section 7.2 with respect to the Company have been fulfilled.

7.8    Secretary’s Certificate. The Secretary of the company shall deliver to
Investor a certificate certifying as to (a) the Company’s certificate of
incorporation and bylaws, (b) the resolutions of the Board approving this
Agreement and the transactions contemplated hereby, and (c) good standing
certificates with respect to the Company from the applicable authority(ies) in
Delaware and any other jurisdiction in which the Company is qualified to do
business, dated within three (3) Business Days of the closing.

7.9    Legal Opinion. Investor shall have received from Wilson Sonsini Goodrich
and Rosati P.C., counsel for the Company, an opinion, dated as of the Closing,
in a form reasonably satisfactory to the Investor.

8.    Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Investor at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

8.1    Representations and Warranties. The representations and warranties of the
Investor contained in Section 4 shall be true and correct in all respects as of
the Closing.

8.2    Performance. The Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.

 

11



--------------------------------------------------------------------------------

8.3    Compliance Certificate. An authorized officer of Investor shall deliver
to the Company a certificate certifying that the conditions specified in
Section 8.1 and Section 8.2 with respect to the Investor have been fulfilled.

8.4    Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

8.5    Market Standoff Agreement. The Investor shall have executed and delivered
the Market Standoff Agreement.

8.6    Standstill and Stock Restriction Agreement. The Investor shall have
executed and delivered the Standstill and Stock Restriction Agreement.

9.    Miscellaneous.

9.1    Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

9.2    Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware without regard to principles of conflicts of law.

9.3    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.

9.4    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.5    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page hereto, or to such
e-mail address, facsimile number or address as subsequently modified by written
notice given in accordance with this Section 9.5. If notice is given to the
Company, a copy shall also be

 

12



--------------------------------------------------------------------------------

sent to Wilson Sonsini Goodrich and Rosati, P.C., 650 Page Mill Road, Palo Alto,
CA 94304, Attn: Tony Jeffries, Esq., and if notice is given to the Investor, a
copy shall also be given to (i) Millennium Pharmaceuticals, Inc., 300
Massachusetts Ave, Cambridge, MA 02139, Attn: Head of Global R&D Finance; and
(ii) Cooley LLP, 3175 Hanover Street, Palo Alto, CA 94304, Attn: Lila Hope, Esq.

9.6    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Investor from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

9.7    Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
Investor. Any amendment or waiver effected in accordance with this Section 9.7
shall be binding upon the Investor and each transferee of the Shares, each
future holder of all such securities, and the Company.

9.8    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

9.9    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

9.10    Entire Agreement. This Agreement (including the Exhibits hereto), the
Option and Collaboration Agreement, and the other Transaction Agreements,
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

9.11    Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the state of
Delaware and to the

 

13



--------------------------------------------------------------------------------

jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of the state of Delaware or the United States District Court for the
District of Delaware, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

COMPANY: DENALI THERAPEUTICS INC. By:  

/s/ Ryan Watts, Ph.D.

Name:   Ryan Watts, Ph.D. Title:   President and CEO 151 Oyster Point Boulevard
South San Francisco, CA 94080



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

INVESTOR: TAKEDA PHARMACEUTICAL COMPANY LIMITED By:  

/s/ Fumihiko Sato

Name:   Fumihiko Sato Title:   Head of Portfolio Strategic Relations Address:

1-1, Doshomachi

4-chome, Chuo-ku, Osaka, Japan



--------------------------------------------------------------------------------

EXHIBIT A

Form of Market Standoff Agreement

Denali Therapeutics Inc.

Lock-Up Agreement

[insert date]

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

  Re: Denali Therapeutics Inc. - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into an Underwriting Agreement on behalf of
the several Underwriters named in Schedule I to such agreement (collectively,
the “Underwriters”), with Denali Therapeutics Inc., a Delaware corporation (the
“Company”), providing for a public offering (the “Public Offering”) of shares of
the Common Stock of the Company, par value $0.01 per share, (the “Shares”)
pursuant to a Registration Statement on Form S-1 (the “Registration Statement”)
to be filed with the Securities and Exchange Commission (the “SEC”).

In consideration of the agreement by the Underwriters to offer and sell the
Shares, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
beginning from the date of this Lock-Up Agreement and continuing to and
including the date 180 days after the date set forth on the final prospectus
(the “Prospectus”) used to sell the Shares (the “Public Offering Date”) pursuant
to the Underwriting Agreement (the “Lock-Up Period”), the undersigned will not
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise dispose of (“Transfer”) any shares of Common Stock of
the Company, or any options or warrants to purchase any shares of Common Stock
of the Company, or any securities convertible into, exchangeable for or that
represent the right to receive shares of Common Stock of the Company
(collectively, the “Equity Securities”), whether now owned or hereinafter
acquired, owned directly by the undersigned (including holding as a custodian)
or with respect to which the undersigned has beneficial ownership within the
rules and regulations of the SEC (collectively the “Undersigned’s Shares”) or
make any public announcement or SEC filing relating to any proposed Transfer or
intent to engage in such a Transfer, other than any Shares sold to the
Underwriters



--------------------------------------------------------------------------------

pursuant to the Underwriting Agreement or as otherwise provided herein. In
addition, the undersigned also agrees that it will not, during the Lock-Up
Period, without the prior written consent of the Representatives on behalf of
the Underwriters, make any demand for or exercise any right with respect to, the
registration of any of the Undersigned’s Shares. Notwithstanding the foregoing
or any other agreement or waiver to which the undersigned is a party, the
undersigned may make a demand under any registration rights agreement with the
Company described in the Prospectus for, and exercise its rights under any such
registration rights agreement with respect to, the registration after the
expiration of the Lock-Up Period of Equity Securities that does not require the
filing of a registration statement or any public announcement or activity
regarding the registration by the undersigned, the Company or any third party
during the Lock-Up Period (and no such public announcement or activity shall be
voluntarily made or taken during the Lock-Up Period). The foregoing restrictions
are expressly agreed to preclude the undersigned from engaging in any hedging or
other transaction which is designed to or which reasonably could be expected to
lead to or result in a sale or disposition of the Undersigned’s Shares even if
such Shares would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such Shares. If the undersigned is an officer
or director of the Company, the undersigned further agrees that the foregoing
provisions shall be equally applicable to any issuer-directed Shares the
undersigned may purchase in the Public Offering.

Notwithstanding the foregoing, the undersigned may:

(a) Transfer the Undersigned’s Shares or make an SEC filing related to any such
Transfer:

(i) as a bona fide gift or gifts, including without limitation to a charitable
organization or educational institution, or for bona fide estate planning
purposes;

(ii) to any member of the undersigned’s immediate family or to any trust or
other legal entity for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, or if the undersigned is a trust, to a
trustor or beneficiary of the trust or to the estate of a beneficiary of such
trust, provided that any such transfer shall not involve a disposition for
value;

(iii) by will, other testamentary document or the laws of intestate succession;

(iv) in connection with a sale of the Undersigned’s Shares acquired in the
Public Offering (other than any issuer-directed shares of Common Stock purchased
in the Public Offering by an officer or director of the Company) or in open
market transactions on or after the Public Offering Date;

(v) if the undersigned is a corporation, partnership, limited liability company,
trust or other business entity, (A) to another corporation, member, partner,
partnership, limited liability company, trust or other business entity that is
an affiliate (as defined in Rule 405 as promulgated by the SEC under the
Securities Act of 1933, as amended) of the undersigned, or to any investment
fund or other entity controlling, controlled by, managing or managed by or under
common control with the undersigned or affiliates of the undersigned (including,
for the avoidance of doubt, where the undersigned is a partnership, to its
general partner or a successor partnership or fund, or any other funds managed
by such partnership), or (B) as

 

2



--------------------------------------------------------------------------------

part of a distribution, transfer or disposition by the undersigned to its or its
affiliates’ directors, officers, employees, managers, managing members, members,
stockholders, partners, beneficiaries (or the estates thereof) or other equity
holders;

(vi) (a) surrender or forfeiture to the Company of shares of Common Stock of the
Company in connection with the “net” or “cashless” exercise or settlement of
stock options, other rights to purchase shares of Common Stock or other awards
expiring during the Lock-Up Period (collectively, the “Expiring Awards”) or for
the payment of tax withholdings or remittance payments due as a result of the
vesting, settlement, or exercise of such Expiring Awards, in all such cases,
pursuant to an equity incentive plan, stock purchase plan or other employee
benefit plan described in the Registration Statement and the Prospectus, or
(b) surrender or forfeiture to the Company of shares of Common Stock of the
Company upon the conversion of a convertible security of the Company described
in the Registration Statement and the Prospectus in order to cover withholding
tax obligations in connection with such conversion;

(vii) to the Company in connection with any contractual arrangement in effect on
the date of the Prospectus that provides for the repurchase of the undersigned’s
Equity Securities by the Company in connection with the termination of the
undersigned’s service with the Company;

(viii) in connection with the conversion of any convertible security into shares
of Common Stock in a manner consistent with the description of such securities
contained in the Prospectus, provided that for the avoidance of doubt such
shares of Common Stock shall remain subject to the provisions of this Lock-Up
Agreement;

(ix) to a nominee or custodian of a person or entity to whom a Transfer would be
permissible under (i), (ii), (iii) or (v) above;

(x) pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction that is approved by the board of directors of the
Company and made to all holders of the Company’s capital stock involving a
Change of Control of the Company, provided that in the event that such tender
offer, merger, consolidation or other similar transaction is not completed, the
Undersigned’s Shares shall remain subject to the provisions of this Lock-Up
Agreement;

(xi) in connection with the conversion or reclassification of the outstanding
preferred stock or other classes of common stock of the Company into shares of
Common Stock, provided that any such shares of Common Stock received upon such
conversion or reclassification shall be subject to the terms of this Lock-Up
Agreement;

(xii) by operation of law, including pursuant to orders of a court, a qualified
domestic order or in connection with a divorce settlement; or

(xiii) with the prior written consent of the Representatives on behalf of the
Underwriters;

provided that (A) in the case of (i), (ii), (iii), (v), (ix) and (xii) above, it
shall be a condition to the transfer or distribution that the donee, transferee
or distributee, as

 

3



--------------------------------------------------------------------------------

the case may be, agrees in writing to be bound by the restrictions set forth
herein, (B) in the case of (i), (ii), (iii), (iv) and (v) above, no filing under
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or other public filing, report or announcement reporting a reduction in
beneficial ownership of shares of Common Stock shall be required or shall be
voluntarily made during the Lock-Up Period (other than a required filing on Form
5, Schedule 13G (or Schedule 13G/A) or Schedule 13F), (C) in the case of
(vi) above, if the undersigned is required to file a report under Section 16 of
the Exchange Act during the Lock-Up Period, the undersigned shall include a
statement in any such report to the effect that such report relates to the
circumstances described in (vi) above, (D) in the case of (i), (ii), (iii) and
(v) above, it shall be a condition to the transfer or distribution that such
transfer or distribution does not involve a disposition for value and (E) in the
case of (vii) above, no filing under Section 16 of the Exchange Act, or other
public filing, report or announcement reporting a reduction in beneficial
ownership of shares of Common Stock shall be voluntarily made during the Lock-Up
Period and, if the undersigned is required to file a report under Section 16 of
the Exchange Act during the Lock-Up Period, the undersigned shall include a
statement in such report to the effect that such transfer is to the Company in
connection with the repurchase of shares of Common Stock, as the case may be.

(b) receive from the Company shares of Common Stock in connection with the
exercise of options or other rights granted under a stock incentive plan or
other equity award plan, which plan is described in the Registration Statement;
or

(c) enter into a written plan meeting the requirements of Rule 10b5-1 under the
Exchange Act after the date of this Lock-Up Agreement relating to the sale of
the Undersigned’s Shares, provided that (i) the securities subject to such plan
may not be transferred until after the expiration of the Lock-Up Period and
(ii) no public announcement or filing under the Exchange Act shall be
voluntarily made regarding the establishment of such plan during the Lock-Up
Period and any required report under Section 16 of the Exchange Act shall
clearly indicate in the footnotes thereto that the filing relates to the
circumstances described in this clause (c).

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, current or former marriage, domestic partnership or
adoption, not more remote than first cousin. For purposes of this Lock-Up
Agreement, “Change of Control” shall mean the transfer (whether by tender offer,
merger, consolidation or other similar transaction) in one transaction or a
series of related transactions, to a person or group of affiliated persons
(other than an Underwriter pursuant to the Public Offering), of the Company’s
voting securities if, after such transfer, such person or group of affiliated
persons would hold a majority of the outstanding voting securities of the
Company (or the surviving entity).

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.

In addition, the Representatives agree that should a discretionary release or
waiver be granted to a holder of Equity Securities, then the undersigned will be
released on the same terms on a pro rata basis, based on the number of Equity
Securities held by the undersigned on the date hereof on an as-converted basis,
from the restrictions set forth in this Lock-Up Agreement (such

 

4



--------------------------------------------------------------------------------

release, a “Pro-rata Release”); provided, however, that such Pro-rata Release
shall not be applied in the event of (a) releases granted from such lockup
restrictions to all parties by the Representatives constitute in the aggregate
an amount less than or equal to 1% of the Company’s total outstanding stock
(determined as of the closing date of the Public Offering for, and giving effect
to, the Public Offering) and no releases are granted to any officer or director
of the Company, or (b) any primary or secondary public offering or sale that is
underwritten (the “Underwritten Sale”) of the Company’s Common Stock during the
Lock-Up Period; provided further, that the undersigned is offered the
opportunity to participate on a pro rata basis with and otherwise on the same
terms as any other equity holders in such Underwritten Sale and, if the
undersigned so elects to participate in such Underwritten Sale, the undersigned
is hereby released from the restrictions herein with respect to the
Undersigned’s Shares included in such Underwritten Sale; provided further, that
any of the Undersigned’s Shares that are released for such Underwritten Sale but
not sold in such Underwritten Sale shall be subject to this Lock-Up Agreement
immediately following such Underwritten Sale. The Representatives shall use
their commercially reasonable efforts to provide at least three business days’
notice to the Chief Financial Officer of the Company prior to the effective date
of such release or waiver (the effective date of such release or waiver, the
“Release Date”), stating the percentage of shares held by such person or entity
to be released, and the Company shall use commercially reasonable efforts to
send notice within two business days thereafter to the undersigned stating the
same percentage of shares of Common Stock held by the undersigned as is held by
the release on an as-converted basis shall be released from the restrictions set
forth herein on the Release Date; provided that the failure to provide such
notices shall not give rise to any claim or liability against the
Representatives or the Underwriters. The Company has agreed or will agree in the
Underwriting Agreement to announce the impending release or waiver by press
release through a major news service at least two business days before the
Release Date, if required by FINRA Rule 5131 (or any successor provision
thereto). The provisions of this paragraph will not apply if (1) the release or
waiver is effected solely to permit a transfer not for consideration and (2) the
transferee agrees to be bound in writing by the restrictions set forth herein.

Notwithstanding anything to the contrary contained herein, this Lock-Up
Agreement will automatically terminate and the undersigned shall automatically,
and without any action on the part of any other party, be released from all
obligations hereunder upon the earliest to occur, if any, of (i) the Company
advises the Representatives in writing prior to the execution of the
Underwriting Agreement that it has determined not to proceed with the Public
Offering, (ii) the withdrawal of the Registration Statement prior to the
execution of the Underwriting Agreement, (iii) the Underwriting Agreement is
executed but is terminated (other than the provisions thereof which survive
termination) prior to payment for and delivery of the Shares to be sold
thereunder, or (iv) March 31, 2018, in the event that the Underwriting Agreement
has not been executed by such date.

In the event that any Representative withdraws from or declines to participate
in the Public Offering, all references to the Representatives contained in this
Lock-Up Agreement shall be deemed to refer to the remaining Representatives that
continue to participate in the Public Offering (the “Remaining
Representatives”), and, in such event, any written consent, waiver or notice
given or delivered in connection with this Lock-Up Agreement by the Remaining
Representatives shall be deemed to be sufficient and effective for all purposes
under this Lock-Up Agreement.

The undersigned hereby consents to receipt of this Lock-Up Agreement in
electronic form and understands and agrees that execution and delivery of this
Lock-Up Agreement by facsimile transmission, electronic mail or other electronic
transmission is legal, valid and binding for all purposes.

 

5



--------------------------------------------------------------------------------

The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the offering.
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.

 

Very truly yours,  

 

Exact Name of Shareholder  

 

Authorized Signature  

 

Title

 

6



--------------------------------------------------------------------------------

EXHIBIT B

Form of Standstill and Stock Restriction Agreement



--------------------------------------------------------------------------------

DENALI THERAPEUTICS INC.

STANDSTILL AND STOCK RESTRICTION AGREEMENT

This Standstill and Stock Restriction Agreement (this “Agreement”) is made as of
[DATE] (“Effective Date”) by and among Denali Therapeutics Inc., a Delaware
corporation (the “Company”) and Takeda Pharmaceutical Company Limited, a
corporation organized under the laws of Japan (the “Investor”).

WHEREAS, the Investor has agreed to purchase shares of the Company’s Common
Stock (the “Shares”) pursuant to that certain Common Stock Purchase Agreement of
even date herewith, by and between the Company and the Investor (the “Purchase
Agreement”).

WHEREAS, it is a condition to the Closing (as defined in the Purchase Agreement)
of the sale of the Shares that the Company and Investor execute and deliver this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1.    Standstill. Investor hereby agrees that, without the prior approval of the
Board (as defined in the Purchase Agreement), Investor shall not and shall not
permit or cause any Affiliate (as defined in the Purchase Agreement) or
Representative of Investor to:

(a)    acting alone or with others, acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase, merger, business combination or in
any other manner, any voting securities or direct or indirect rights to acquire
any securities of the Company or any subsidiary thereof, or of any successor to
or person in control of the Company if after such acquisition Investor, together
with its Affiliates, would own more than 10% of the outstanding capital stock of
the Company or voting power of the Company, or any assets of the Company or any
subsidiary or division thereof or of any such successor or controlling person;
provided that any investment by Investor or an Affiliate of Investor in
third-party mutual funds or other similar passive investment vehicles that hold
interests in securities of the Company or any of its Affiliates shall not be
taken into account for the purpose of this subparagraph (a);

(b)    enter into any voting agreements, trusts or similar arrangements with
respect to voting securities of the Company other than as set forth herein;

(c)    make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules
promulgated by the Securities and Exchange Commission (the “Commission”)), or
seek to advise or influence any person or entity with respect to the voting by
any third party of any voting securities of the Company;



--------------------------------------------------------------------------------

(d)    make any public announcement, directly or indirectly, with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets;

(e)    form, join or in any way participate in a “group” as defined in
Section 13(d)(3) (a “13D Group”) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) , in connection with any of the foregoing;

(f)    act, alone or in concert with others, to seek to control, advise, change
or influence the management, Board, governing instruments, policies or affairs
of the Company;

(g)    disclose any intention, plan or arrangement inconsistent with the
foregoing;

(h)    have any discussions or enter into any arrangement with, or advise,
assist or encourage any other person in connection with any of the foregoing
events;

(i)    take any action that could reasonably be expected to require the Company
to make a public announcement regarding the possibility of any of the events
described in clauses (a) through (h) above; or

(j)    request the Company or any of its agents or Representatives, directly or
indirectly, in any public manner, to amend or waive any of the foregoing
provisions.

For the purposes of this Agreement, “Representatives” means as to any person,
its directors, officers, employees, agents and advisors (including, without
limitation, financial advisors, attorneys and accountants) and debt and/or
equity financing sources and their advisors.

Notwithstanding the foregoing, it is understood and agreed that Investor shall
not be prohibited from entering into an agreement and having discussions with
legal, accounting or financial advisors for the limited purposes of evaluating
any of the transactions contemplated by this Section 1, and Investor and/or its
Affiliates may initiate private discussions with the Company that Investor
and/or its Affiliates alone, and not in concert with any third party, would be
interested in engaging in discussions with the Company that could result in a
negotiated transaction otherwise prohibited by this Section 1; provided,
however, that any such discussions shall be expressly conditioned on approval of
such proposal by the Board and will not reasonably be expected to require public
disclosure.

2.    Transfer Restrictions.

(a)    Notwithstanding anything to the contrary in the Purchase Agreement,
Investor shall not, directly or indirectly, sell, transfer, pledge, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, transfer the economic
risk of ownership of, or otherwise dispose of (each, a “Transfer” any securities
of the Company except:

(i)    to the Company;

 

2



--------------------------------------------------------------------------------

(ii)    in response to a bona fide public tender offer or exchange offer subject
to Regulation 14D or Rule 13e-3 of the rules promulgated under the Exchange Act
by the Commission, for cash or other consideration which is made by or on behalf
of the Company;

(iii)    in connection with a Change in Control (as defined below) of the
Company which has received the Board’s approval; or

(iv)    to an Affiliate of Investor in one or more transactions, so long as
prior to or concurrent with any such Transfer such Affiliate agrees in writing
to be bound by the terms of this Agreement.

3.    Termination of Standstill and Transfer Restrictions.

(a)    The restrictions set forth in Section 1 (Standstill) shall terminate upon
the earliest to occur of the following:

(i)    merger, consolidation or other business combination or transaction to
which the Company is a party if the stockholders of the Company immediately
prior to the effective date of such merger, consolidation or other business
combination or transaction, as a result of such share ownership, have beneficial
ownership of voting securities of the Company representing less than 50% of the
total number of votes which may be cast in the election of members of the Board
if all securities entitled to vote in the election of such directors are present
and voted (“Total Voting Power”) of the surviving entity following such merger,
consolidation or other business combination or transaction; (ii) an acquisition
by any person, entity or 13D Group (other than a 13D Group of which Investor or
any of its Affiliates is a member) of direct or indirect beneficial ownership of
voting securities of the Company representing 50% or more of the Total Voting
Power; (iii) a sale of all or substantially all of the assets of the Company; or
(iv) a liquidation or dissolution of the Company (collectively, a “Change of
Control”); or

(ii)    the 18 month anniversary of the Effective Date.

(b)    The restrictions set forth in Section 2 (Transfer Restrictions) shall
terminate upon the earliest to occur of the following:

(i)    a Change of Control;

(ii)    the expiration or earlier termination of the Option and Collaboration
Agreement (as defined in the Purchase Agreement); or

(iii)    the 18 month anniversary of the Effective Date.

 

3



--------------------------------------------------------------------------------

(c)    The restrictions set forth in Section 1 (Standstill) and the restrictions
set forth in Section 2 (Transfer Restrictions) shall be suspended and shall not
apply to or otherwise restrict the Investor’s actions in respect of the
Company’s securities for so long as a Significant Event has occurred and is
continuing. For purposes of this Section 3(c), a “Significant Event” of the
following not involving a violation of Section 1: (i) the public announcement of
a proposal to acquire, or the acquisition, by any person or 13D Group of
beneficial ownership of voting securities of the Company representing 15% or
more of the then outstanding voting securities of the Company, or all or
substantially all of the assets of the Company; (ii) the commencement, by any
person or 13D Group of a tender or exchange offer, to acquire voting securities
of the Company which, if successful, would result in such person or 13D Group
owning, when combined with any other voting securities of the Company owned by
such person or 13D Group, 15% or more of the then outstanding voting securities
of the Company; or (iii) the entry into by the Company, or the public
announcement by the Company of a determination to enter into or commence or
continue any discussions relating to, any merger, sale or other business
combination transaction, or an agreement therefor, pursuant to which the
outstanding shares of capital stock of the Company would be converted into cash,
other consideration or securities of another person or 13D Group or 50% or more
of the then outstanding shares of capital stock of the Company would be owned by
persons other than the then current holders of shares of capital stock of the
Company, or which would result in all or a substantial portion of the Company’s
assets being sold to any person or 13D Group.

4.    Registration Rights

(a)    Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares to the public without registration, the Company agrees to use
commercially reasonable efforts to:

(i)    make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”);

(ii)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(iii)    furnish the Investor forthwith upon request (A) a written statement by
the Company as to its compliance with the public information requirements of
said Rule 144, (B) a copy of the most recent annual or quarterly report of the
Company, and (C) such other reports and documents as may be reasonably requested
in availing the Investor of any rule or regulation of the Commission permitting
the sale of any such securities without registration.

(b)    Registration.

(i)    If, upon termination of the restrictions set forth in Section 2 (Transfer
Restrictions) pursuant to the terms hereof, the Shares cannot be sold without
restriction pursuant to Rule 144 promulgated under the Securities Act, then upon
Investor’s written

 

4



--------------------------------------------------------------------------------

request, the Company will use commercially reasonable efforts to register the
Shares of resale under the Securities Act on a Registration Statement on
Form S-3 (the “Registration Statement”), filed within 90 days of such written
request, and will use commercially reasonable efforts to have such Registration
Statement promptly declared effective by the Commission.

(ii)    The Company will use commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act for one
hundred eighty (180) days following the initial effectiveness of such
Registration Statement or, if earlier, until the date all of the Shares covered
by such Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144.

(iii)    The Investor shall furnish to the Company such information regarding
the Investor, and the distribution proposed by the Investor, as the Company may
reasonably request in writing and as shall be required in connection with the
Registration Statement.

(iv)    The Company shall pay all fees and expenses incident to the performance
of or compliance with this Section 4(b) by the Company.

(v)    Notwithstanding the foregoing obligations, if the Company furnishes to
Investor a certificate signed by faith judgment of the Board it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (a) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(b) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (c) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days after the request of Investor is given; provided, however, that the
Company may not invoke this right more than twice in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other stockholder during such sixty (60) day
period (other than (1) a registration relating to the sale of securities to
employees of the Company or a subsidiary pursuant to a stock option, stock
purchase, or similar plan; (2) a registration relating to an SEC Rule 145
transaction; (3) a registration on any form that does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of the Shares; or (4) a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities that are also being registered).

(vi)    The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 4(b) (a) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of the
filing of, and ending on a date

 

5



--------------------------------------------------------------------------------

that is ninety (90) days after the effective date of, a Company-initiated
registration, provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; or (ii) if the Company has previously effected one registration
pursuant to this Section 4(b).

(vii)    This Section 4 (Registration Rights) shall terminate upon the earliest
to occur of the following: (a) a Change of Control or (b) the 18 month
anniversary of the termination of the restrictions set forth in Section 2
(Transfer Restrictions).

5.    Indemnification. If the Shares are included in a registration statement
pursuant to Section 4(b), then, subject to the provisions of this Section 5, the
Company will indemnify and hold the Investor and its directors, officers,
shareholders, members, partners, employees and agents, each person or entity who
controls the Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and the directors, officers, shareholders,
agents, members, partners or employees of such controlling persons (each, an
“Indemnified Person”) harmless from any and all Indemnified Losses (as defined
below), provided that the Company shall not be liable for any Indemnified Losses
to the extent that they arise out of or are based upon actions or omissions made
in reliance upon and in conformity with written information furnished by or on
behalf of any Investor, controlling person, or other aforementioned person
expressly for use in connection with a registration of securities. Promptly
after receipt by any Indemnified Person of notice of any demand or claim from
any person or entity that would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnification may be sought pursuant to this Section 5 (a “Third Party
Claim”), such Indemnified Person shall promptly notify the Company in writing,
and in reasonable detail, of such Third Party Claim, but in no event shall the
Company be liable for any Indemnified Losses to the extent such Indemnified
Losses arose from any delay in the Indemnified Person providing notice the
Company. Thereafter, the Indemnified Person will deliver to the Company, within
five (5) business days after the Indemnified Person’s receipt thereof, copies of
all notices and documents (including court papers) received by the Indemnified
Person relating to the Third Party Claim. If notice of a Third Party Claim is
delivered to the Company, the Company will be entitled, if it so chooses, to
assume the defense thereof (subject to a reservation of rights) with counsel
selected by the Company by giving the Indemnified Person written notice within
twenty (20) days of the Company’s receipt of notice of the Third Party Claim
pursuant to this Section 5. If the Company does not give such notice to the
Indemnified Person of the Company’s intent to assume the defense of the Third
Party Claim, the Indemnified person shall be entitled to assume the defense
thereof. Should the Company so elect to assume the defense of a Third Party
Claim, the Company will not be liable to the Indemnified Person for legal
expenses subsequently incurred by the Indemnified Person in connection with the
defense thereof. If the Company assumes such defense, the Indemnified Person
will have the right to participate in the defense thereof and to employ counsel,
at its own expense, separate from the counsel employed by the Company, it being
understood, however, that the Company will control such defense, except to the
extent that (i) the employment thereof has been specifically authorized by the
Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is a material conflict on any material issue between the

 

6



--------------------------------------------------------------------------------

position of the Company and the position of such Indemnifier Person, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel for all Indemnified Persons entitled to
indemnification hereunder. If the Company chooses to defend any Third Party
Claim, then all the Parties will cooperate in the defense or prosecution of such
Third Party Claim. The Indemnified Person will not admit any liability with
respect to, or settle, compromise or discharge, any Third Party Claim without
the prior written consent of the Indemnified Person (which consent shall not be
unreasonably withheld), unless such settlement requires only the payment of
money that the Company is obligated to pay. For purposes of this Section 5,
“Indemnified Losses” means any loss, damage, claim or liability (joint or
several) to which an Indemnified Person hereto may become subject under the
Securities Act, the Exchange Act, or other federal or state law, insofar as such
loss, damage claim or liability (or any action in respect thereof) arises out of
or is based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement of the Company, including
any preliminary prospectus or final prospectus contained therein or any
amendments of supplements thereto, (ii) an omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading; or (iii) any violation or alleged violation
by the Company (or any of its agents or Affiliated) of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state securities law. For the
avoidance of doubt, nothing contained in this Section 5 shall diminish or
otherwise affect the rights of Investor or any other Indemnified Party (as
defined in the Option and Collaboration Agreement) of Investor to
indemnification pursuant to the terms of the Option and Collaboration Agreement.

6.    Miscellaneous Provisions.

(a)    Amendment. Any term of this Agreement may be amended, terminated or
waived only with the written consent of the Company and the Investor. Any
amendment or waiver effected in accordance with this Section 6(a) shall be
binding upon the Investor and each transferee of the Shares, each future holder
of all such securities, and the Company.

(b)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or otherwise
furnished to the Company at Closing, or to such e-mail address, facsimile number
or address as subsequently modified by written notice given in accordance with
this Section 6(b). If notice is given to the Company, a copy shall also be sent
to Wilson Sonsini Goodrich and Rosati, PC, 650 Page Mill Road, Palo Alto, CA
94304, Attn: Tony Jeffries, Esq., and if notice is given to the Investor, a copy
shall also be given to: (i) Millennium Pharmaceuticals, Inc., 300 Massachusetts
Ave, Cambridge, MA 02139, Attn: Head of Global R&D Finance; and (ii) Cooley LLP,
3175 Hanover Street, Palo Alto, 94304, Attn: Lila Hope, Esq.

 

7



--------------------------------------------------------------------------------

(c)    Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware without regard to principles of conflicts of law.

(d)    Dispute Resolution. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the state of
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (ii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in the state courts of the state of Delaware or the United States
District Court for the District of Delaware, and (iii) hereby waive, and agree
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

(e)    Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.

(f)    Entire Agreement. This Agreement, the Option and Collaboration Agreement,
and the other Transaction Agreements (each as defined in the Purchase
Agreement), constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.

 

8



--------------------------------------------------------------------------------

(g)    Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

(h)    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

(i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

(j)    Telecopy, Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

(k)    Further Assurances. Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

(l)    Stop Transfer Instructions. The Company may issue appropriate :stop
transfer” instructions to enforce the covenants set forth in this Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.

 

COMPANY:

 

DENALI THERAPEUTICS INC.

a Delaware corporation

By:  

 

  Ryan Watts, Ph.D.   President and CEO

151 Oyster Point Boulevard South San Francisco, CA 94080

 

(Signature Page to Standstill and Stock Restriction Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.

 

INVESTOR: TAKEDA PHARMACEUTICAL COMPANY LIMITED

By:  

 

Name:  

 

Title:  

 

Address:

 

 

 

(Signature Page to Standstill and Stock Restriction Agreement)